John M. Kellogg, P. J. (dissenting):
The claimant, while working at his machine, was at fault in disobeying instructions and his injury resulted therefrom. But compensation is awarded “ without regard to fault as a cause of such injury, except where the injury is occasioned by the willful intention of the injured employee to bring about the injury or death of himself or of another, or where the injury results solely from the intoxication of the injured *153employee while on duty.” (Workmen’s Compensation Law, § 10.)
Clearly he did not intend to injure himself or another, and within the above provision, I think, he has not lost his rights under the act. I favor an affirmance.
Award reversed and claim dismissed.